PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/096,679
Filing Date: 12 Apr 2016
Appellant(s): McGeeney et al.



__________________
Erik Nyre
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 9/27/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

§101 Rejection
Appellant argues that Examiner’s previous comments “that the alleged abstract idea is not integrated into a practical application due to its recitation of merely generic computer elements recited at a high level of generality, such that claim 1 ‘amounts to no more than mere instructions to apply the exception using a generic computer component’” is incorrect. see Appeal Brief, p. 8.
The Examiner respectfully disagrees.
MPEP §2106.04(d) recites:
The courts have also identified limitations that did not integrate a judicial exception into a practical application:

Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and


Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The additional claim elements (e.g. utilization of a GUI, a network-attached storage medium and processors) merely amount to instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea. The additional claim elements (e.g. utilization of a GUI, a network-attached storage medium and processors) generally link the use of a judicial exception to a particular technological environment (i.e. a computer). As such, the additional claim elements do not integrate a judicial exception into a practical application under Step 2A Prong Two of the §101 Guidelines.

At the outset, Appellant notes that the 2019 Guidance does not require claims directed to computer-implemented methods to recite non-generic computer components to be eligible under § 101. The Guidance instead states that weight must be given “to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.” (2019 Guidance, p. 19). see Appeal Brief, p. 8.

The Examiner agrees. There is no requirement that claims recite non-generic components to be eligible under § 101. However, merely reciting performance of an abstract idea on generic computer computers, without more, does not demonstrate integration of the judicial exception into a practical application. see MPEP §2106.05(f) and  §2106.05(h).
Appellant further argues:
Against this backdrop, Appellant’s claims are not directed to abstract methods of assessing market prices implemented using generic computer components, but rather computer-implemented methods of actively controlling and displaying price assessments using uniquely configured computer processors and graphical user interfaces coupled with a network-attached storage medium. see Appeal Brief, p. 9.

The Examine respectfully disagrees.
The MPEP recites:
If the computer-implemented method is performed on a general purpose computer using generic computer components operating in their standard and conventional manner then integration is not demonstrated via performance on a particular machine (i.e. a special purpose computer). see MPEP §2106.05 (b).

If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). see In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). see MPEP §2106.05 (b).

Recitation that a method step (e.g. displaying price assessments) is performed on a generic computer component (e.g. graphic user interface) wherein the generic computer component is operating in its standard and conventional manner does not transform a generic computer component into a special computer component or a “uniquely configured computer” component. see MPEP §2106.05 (b).
Appellant further argues:
For instance, in addition to “establishing an opening price” and “setting the price assessment to the opening price,” the method recited in claim 1 involves “receiving, via the one or more processors, data related to a threshold volume or frequency of financial activity for the product” and “commencing an assessment period by determining, using the one or more computer processors, that the threshold volume or frequency of financial activity has been reached for the product, the assessment period having a length.” The parameters of the assessment period thus do not exist independently of the claimed method, such that without the operation of the recited processors, the assessment period could not begin in the context defined by claim 1. Commencement of the assessment period is, notably, not achieved by merely receiving an instruction from a user, but rather via a dynamic, active monitoring process that involves “determining ... that [a] threshold volume or frequency of financial activity has been reached for the product.” see Appeal Brief, p. 9.

The Examiner respectfully disagrees.
As noted by the Appellant the claimed invention recites “receiving, via the one or more processors, data related to a threshold volume or frequency of financial activity for the product” and “commencing an assessment period by determining, using the one or more computer processors, that the threshold volume or frequency of financial activity has been reached for the product, the assessment period having a length.”
The abstract idea, defined as either a fundamental economic process or a mental process, comprises receiving data related to a threshold volume or frequency of financial activity for the product, and commencing an assessment period by determining that the threshold volume or frequency of financial activity has been reached for the product, the assessment period having a length. 
“If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. The claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application.” see MPEP §2106.05 (f) (2).
Additional elements are those elements additional to (i.e. outside of) the abstract idea. In the claimed invention, the “additional elements” are the computer implementation of the abstract idea. Claim limitations such as “establishing an open price” and “setting the price assessment to the opening price” are elements of the abstract idea itself, not “additional elements” outside the abstract idea.
As to the computer elements (i.e. the additional elements), “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” see MPEP §2106.05 (f) (2).
Claiming that the method steps are performed on a processor, rather than in a human’s head, is merely including instructions to implement an abstract idea on a computer and merely using a computer as a tool to perform an abstract idea. see MPEP § 2106.05(f).
Appellant further argues that the claimed invention recites that additional method steps are performed via “computer-implemented mechanisms.” see Appeal Brief, pp. 9-11.
However, as previously stated, mere computer-implementation of an abstract idea does not demonstrate integration of the abstract idea into a practical application and, as such, does not satisfy Step 2A Prong Two of the 2019 §101 Guidelines.
Appellant further argues:
Execution of the claimed method combats, among other things, time distortions caused by “[a]lgorithmic trading engines [] programmed to submit last minute bids and offers to electronic platforms specifically to influence an assessment.” (Appellant’s Specification, [0006]). Stifling the activity of algorithmic trading engines, which are becoming more problematic as reliance on electronic assessment methods by Price Reporting Agencies increases (See id.), embodies a practical effect not achievable without a technical mechanism for extending a price assessment period, as claimed. see Appeal Brief, p. 11.

The Examiner assumes that the Appellant is arguing that the claimed invention is a computer-centric solution solving a computer-centric problem similar to DDR Holdings, LLC v. Hotels.com (Fed. Cir. 2014) and, as such, is directed to an improvement to a computer or a technical field satisfying Step 2A Prong Two of the 2019 §101 Guidelines.
The Examiner respectfully disagrees.
In DDR Holdings, LLC v. Hotels.com, the U.S. Court of Appeals stated:
As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

The specification recites:
Increasing reliance on electronic assessment methods by PRAs exacerbates the problem of time distortions on price assessments. Algorithmic trading engines can be programmed to submit last minute bids and offers to electronic platforms specifically to influence an assessment. As trading technology develops, the risk of distortion becomes more pronounced. see para. 6 – emphasis added.

Assuming that algorithmic trading is a technical field and the speed at which algorithmic trading engines issue orders is a computer-centric problem, the specification recites that electronic trading “exacerbates (i.e. makes worse) the problem of time distortions on price assessments.” The specification does not establish that “time distortions on price assessments” is a computer-centric problem.
In the instant case, the problem that the claimed invention is designed to overcome, time distortions on price assessments, is not a problem specifically arising from the realm of computers. This problem is a standard business problem that exists outside the realm of computers and existed before the age of computers. 
Additionally, the claimed solution is not necessarily rooted in a computer technology, as the method could be performed without computer technology with a human being performing the functions currently assigned to a computer in the claimed invention.

§103 Rejection
Examiner would like to note that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  see In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". see CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. see In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
Appellant argues that the previously asserted prior art (Conwell, Evelyn and Mayle) fails to teach or suggest the claimed invention. see Appeal Brief, p. 13.
The Examiner respectfully disagrees.
Conwell recites:
If an auction enters a second phase, the bidding may (but need not) be limited to parties who entered bids in the first phase of the auction. If the last bids in the first phase were $80, $90 and $100, bidding in the second phase may commence at the next increment above $100, or by calling for a previously-made bid (e.g., $80 or $90 or $100), or at some other initial price. The bidder who prevailed in the first phase of the auction may be given the privilege of bidding first in the second phase, or declining to enter the first bid. She may likewise be given the privilege of entering the second bid--if another party bids first. In some auctions, the rules may provide that the prevailing bid entered in the first phase of the auction is not binding if the auction enters a second phase, or may provide that such bid continues to have effect in the second phase. see para. 22.

 Conwell discloses a method comprising establishing an open price (initial price of $100 is the opening price of the second phase) using one or more computer processors. see para. 22. 
Conwell discloses a method comprising setting the price assessment (the price of the auctioned item) to the opening price ($100) using one or more processors, wherein the opening price ($100) comprises a value benchmark (previously made bid) of the product at the moment the method is commenced. see para. 22.
Conwell recites:
In some circumstances, a second phase of the auction may be followed by a third phase--again triggered by functions such as are detailed herein. see para. 24

Still further, the threshold decision as to whether to consider the possibility of a second phase may depend on bidding activity, e.g., the number or timing of bids received prior to the nominal end of the auction, or the number of bidders. E.g., if the last five bids were a contest between just two bidders, then a second phase may be considered. Or a second phase may be considered if two (or three or five) or more bids were received in the last minute of the auction. Or a second phase may be considered if more than two (or three, or five, or ten, etc.) bidders participated in the bidding. (Or if less than that number participated.) Such tests may alternatively preclude a second phase of the auction, rather than being a necessary (but not sufficient) condition thereto. see para. 29 – emphasis added.

Conwell discloses a method comprising receiving, via the processors, data (bids) related to a threshold volume or frequency of financial activity for the product (number or timing of bids received prior to the nominal end of the auction). see para. 29.
Conwell discloses a method comprising commencing an assessment period (a third phase) by determining, using the one or more processors, that the threshold volume or frequency of financial activity has been reached for the product (number or timing of bids received prior to the nominal end of the auction in the previous phase). see para. 22 and 29.
Examiner notes that every period of time (i.e. assessment period) inherently has a length.
Conwell does not teach a method wherein the method wherein the processor is communicatively couple with a GUI and a network-attached storage medium. However, additional prior art (Eveyln and Mayle) disclose utilizing those elements, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized those computer elements to perform their standard and conventional functions, displaying of information and storage of information.
Appellant argues that asserted prior art (Conwell) is not analogous art. Appellant asserts that the claimed invention is directed to addressing “discord in the market,” while the Conwell is directed to “auctions, focusing on antidotes for bidder’s remorse and seller’s remorse.” see Appeal Brief, pp. 12-13.
The Examiner respectfully disagrees. 
Examiner asserts that the prior art references are valid under the analogous arts test. The Courts have stated that to be utilized “as a basis for rejection of the applicant's invention, the reference must either be in the field of the applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned.” see In re Oetiker, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). As such it is necessary to consider “the reality of the circumstances” -- in other words, common sense -- in deciding in which fields a person of ordinary skill would reasonably be expected to look for a solution to the problem facing the inventor. see In re Wood and Eversole, 202 USPQ 171, 174 (CCPA 1979). Examiner asserts that based upon common sense, the field of the references and/or the problem the inventor was concerned about, that the cited prior art references would have been utilized by a skilled artisan in the art, as Conwell relates to assessing or assigning a price to a product being traded on in a market, Conwell is analogous art.
Appellant further argues:
Conwell does not teach, for example, that a bid is equivalent to a price assessment, especially in the claimed context, which specifies that a “price assessment” is based in part on “pricing input” that includes “bids, offers and counteroffers” along with “data of transactions, sales and trades related to the product occurring in the market.” This differentiation between a bid and a price assessment established by each independent claim reflects the different meaning of such terms, to the extent a bid and a price assessment could even be conflated, which Appellant disputes. Relatedly, one skilled in the art would understand that the objective of receiving bids for a product, without more, is to award the product to the highest bidder, not to “produc[e] and display[] a price assessment of a product being traded on a market,” as claimed. The disparate scope of Conwell underlies multiple deficiencies of the reference with respect to Appellant’s independent claims, each of which recites a “price assessment” or “price assessment value” in connection with “a product being traded on a (financial) market.” see Appeal Brief, p. 13.

The Examiner respectfully disagrees.
If the “the objective of receiving bids for a product, without more, is to award the product to the highest bidder” then Conwell has performed a price assessment of a product. 
For example, in an auction the highest bid (i.e. winning bid) is $100. What is the price assessment of the product? According to the market, the product is worth $100. $100 is the price assessment of the market. 
Appellant further argues:
For instance, with respect to “setting the price assessment to the opening price ... wherein the opening price comprises a value benchmark of the product at a moment the method is commenced,” the Examiner points to paragraph 22 of Conwell. (See Office Action, p. 5). 

Conwell’s paragraph 22, however, refers to bids received during an auction, again without providing any teaching or suggestion that such bids are equivalent to a “price assessment” in the manner claimed. It follows that even if the opening value contemplated by Conwell was analogous to the opening price recited in claim 1, which Appellant does not concede, Conwell does not teach or suggest “setting the price assessment to the opening price.” Conwell merely discloses an opening value for an item, along with the subsequent receipt of bids for the item. Each bid is an offer for the item, not a price assessment. see Appeal Brief, pp. 13-14.

The Examiner respectfully disagrees.
If “Conwell merely discloses an opening value for an item” then Conwell has set the price assessment to the opening price.
For example, in an auction the opening value for an item is $10. What is the price assessment of the product? According to the opening value, the product is worth $10. The initial price assessment has been set to the opening value (i.e. opening price). 
Appellant further argues:
Conwell also fails to teach or suggest “finalizing the price assessment.” Conwell instead discloses “winning bids” that naturally end the auctions described therein, without providing any teaching or suggestion that a winning bid is the same or similar to “a price assessment of a product being traded on a market,” as claimed, especially given that the price assessment recited in claim 1 is updated “based on [] pricing input” that not only includes “bids, offers and counteroffers,” but also “data of transactions, sales and trades related to the product occurring in the market.” see Appeal Brief, p. 14.

The Examiner respectfully disagrees.
If “Conwell instead discloses ‘winning bids’ that naturally end the auctions described therein” then Conwell has finalized the price assessment.
For example, in an auction the highest bid (i.e. winning bid) is $100. What is the price assessment of the product? According to the market, the product is worth $100. $100 is the price assessment of the market. The auction has ended and, as such, the winning bid is the final bid. There will be not further price assessment and, as such, the final price assessment is $100.
Appellant further argues that the prior art (Conwell, Evelyn and Mayle) fails to teach or suggest “receiving, via the GUI, a user request to replay and query the received pricing input in real time or at a variable speed.” see Appeal Brief, p. 14.
The Examiner respectfully disagrees.
As a preliminary matter, the Examiner notes that while the claimed invention recites a method comprising receiving, via the GUI, a user request to replay and query the received pricing input in real time or at a variable speed, the claimed invention does not recite that the requested method steps contained in the user request are actually performed or executed. The claim is reciting a method comprising receiving nonfunctional descriptive material.
Regardless, Evelyn recites:
If the user clicks or selects bid data 1103, a bid data table 1202 is communicated to the end user, as shown in FIG. 12. Bid data table 1202 shows each bid, ordered by bps. In the example, the first bid shown is a noncompetitive bid"N"at a quantity of 10 timestamped at 9:00 ET. In an embodiment of the invention, the entries in the bid data table 1202 are color coded into three colors one color for bids that may be above a hypothetical clearing price, a second color for bids that may or may not be above the clearing price, and a third color for bids that would be below the clearing price. If there are too many bids to display in one screen for the bid data table 1202, the end user may click or select the see remaining bids button to show additional bids. see para. 168.

Evelyn discloses a method comprising receiving a user request (click on bid data) to replay and query the received pricing input (bids). see para. 168. The user request (click on bid data) is received via the GUI. see fig. 11, item 1103; para. 168. The replayed (displayed) data is displayed at a variable speed (e.g. all at once as a timestamped table). see para. 168; fig. 12. 
Appellant also argues:
The act of “cycling through bid history charts and tables is not the same as “replaying the assessment period in real time or at [a] variable speed,” as recited in claim 1. see Appeal Brief, p. 15.

The Examiner respectfully disagrees.
Claim 1 has not such claim language.
The closest claim language is in Claim 17 that recites a method comprising “replaying the log of price assessment activity in real time or at a variable speed on the publicly accessible user interface.”
Evelyn discloses a method comprising replaying a log (table) of price assessment activity (bid table) in real-time or variable speed. see para. 168; fig. 12. 
Appellant further argues that utilization of prior art (Mayle) for its disclosure of “retrieving data of transactions, sales and trades (past trades) related to the product occurring in the market” is impermissible hindsight. see Appeal Brief, pp. 15-16.
The Examiner respectfully disagrees.
Examiner asserts that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, reconstruction is proper." see In re McLaughlin, 170 USPQ 209, 212 (CCPA 1971). 
In the instant case, Conwell recites:
If an auction enters a second phase, the bidding may (but need not) be limited to parties who entered bids in the first phase of the auction. If the last bids in the first phase were $80, $90 and $100, bidding in the second phase may commence at the next increment above $100, or by calling for a previously-made bid (e.g., $80 or $90 or $100), or at some other initial price. The bidder who prevailed in the first phase of the auction may be given the privilege of bidding first in the second phase, or declining to enter the first bid. She may likewise be given the privilege of entering the second bid--if another party bids first. In some auctions, the rules may provide that the prevailing bid entered in the first phase of the auction is not binding if the auction enters a second phase, or may provide that such bid continues to have effect in the second phase. see para. 22.

In another variation, rather than giving a possible second chance to a remorseful losing bidder, a possible second chance may be available to a remorseful seller. For example, a seller may set a reserve (minimum) price that, in hindsight, is thought to be too low. At the nominal end of the auction, arrangements like that detailed above may be employed to give the seller the possible opportunity to reset the reserve price higher. see para. 34.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Conwell and Evelyn by incorporating the retrieval of data of transactions, sales and trades, as disclosed by Mayle, thereby informing the setting of the initial price (see Conwell, para. 22) and/or informing the setting of the reserve price (see Conwell, para. 34) both of which read on the opening price of the price assessment.
For example, what should we set the opening price for the product at? Yesterday the same product sold for $10. Okay, then let’s set the opening price for the product at $10. The opening price of the price assessment is $10.

	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 25, 2022

Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.